Citation Nr: 0619452	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-20 682A	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses for private hospitalization on May 22 and 
May 23, 2003 at the Florida Hospital in Apopka, Florida under 
38 U.S.C.A. § 1725.



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel





INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
March 1976 to September 1976, and served on active duty from 
January 1977 to October 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse actions of the Department of 
Veterans Affairs (VA) Medical Center in Tampa, Florida.

When she perfected her appeal to the Board, the veteran 
indicated that she wanted a hearing before a member of the 
Board.  A hearing was scheduled for May 2005, and the veteran 
was so notified.  She failed to appear for her scheduled 
hearing.  Accordingly, the Board will treat the veteran's 
request for a hearing as if it had been withdrawn and will 
proceed to adjudicate the case based on the evidence of 
record.  See 38 C.F.R. § 20.704(d) (2005).


FINDINGS OF FACT

1.  The veteran incurred medical expenses for emergency 
medical services received at the Florida Hospital in Apopka, 
Florida on May 22 and May 23, 2003.

2.  VA payment or reimbursement of the costs of the private 
medical care provided at the Florida Hospital in Apopka, 
Florida on May 22 and May 23, 2003, was not authorized prior 
to the claimant undergoing that treatment.

3.  The veteran has not established service connection for 
any disability; the VA Medical Center has certified that she 
filed a timely claim for payment or reimbursement, that she 
was enrolled in the VA Health Care System at the time of 
private treatment, that she had been treated by VA within 24 
months preceding the private treatment in May 2003, and that 
she does not have health insurance or eligibility under 
Medicare or Medicaid.

4.  The symptoms the veteran was experiencing, and which led 
to her admission for emergency treatment were of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.

5.  A VA or other Federal facility/provider was not feasibly 
available; an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred as a result of private treatment 
rendered on May 22 and May 23, 2003, at the Florida Hospital 
in Apopka, Florida, are met, subject to the limitations on 
payment in 38 C.F.R. § 17.1005.  38 U.S.C.A. §§ 1725, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 17.1002 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record shows that the veteran was admitted to 
the emergency room at the Florida Hospital in Apopka, Florida 
on May 22, 2003, complaining of chest tightness and shortness 
of breath.  Her condition was evaluated in the course of an 
overnight stay, and she was released after myocardial 
infraction was ruled out.  The emergency treatment resulted 
in expenses that the veteran contends she is entitled to have 
VA pay or reimburse.  She does not contend that she received 
authorization from VA for treatment at a private medical 
facility.

When a veteran receives treatment at a private medical 
facility without prior authorization from VA, reimbursement 
may be made under two circumstances.  First, reimbursement 
may be made, under certain circumstances, if a veteran has a 
service-connected disability or was a participant in a 
vocational rehabilitation program at the time of the 
emergency treatment.  38 U.S.C.A. § 1728.  Here, the 
veteran's claim has not been considered by the medical 
facility under § 1728.  Instead, consideration was limited to 
qualification under 38 C.F.R. § 1725.  The Board's 
jurisdiction is therefore limited to review under § 1725.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725  and 38 C.F.R. §§ 
17.1000-1002.  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 
106-177, 113 Stat. 1556 (1999).  To be eligible for 
reimbursement under this Act, the veteran must satisfy all of 
the following conditions:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely discharged or transferred to a 
VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes 
stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) (omitted here as not pertinent to this claim-
relating to accidents or injuries for which a third 
party might be liable for payment)

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. § 1728 for the emergency treatment 
provided (38 U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002.

The VA Medical Center (VAMC) in Tampa, Florida, denied the 
veteran's claim for reimbursement on the basis that a VA 
medical facility was feasibly available at the time of her 
admission to the Florida Hospital emergency room.  However, 
in so doing, the VAMC certified that the claimant met several 
of the criteria, namely that she had filed a timely claim, 
that she was not eligible under 38 U.S.C.A. § 1728, that she 
was enrolled in the VA Health Care System, that she had been 
treated by VA within the 24-month period prior to the 
treatment in question, and that she does not have any health 
insurance or qualifies under any health plan that might make 
payment for the private treatment.  The Board has not been 
given evidence on which to judge these criteria and will 
therefore accept the VAMC's determination.  Presumably, the 
VAMC is privy to the evidence showing that the claimant 
satisfies these criteria.

The claimant contends that her symptoms arose while she was 
at work in Apopka, Florida, and that she began to drive 
herself to the Orlando VA Healthcare Center for treatment.  
She avers that she called the VA Center on her cell phone, 
and was told that, if she was having an emergency, to go to 
an emergency room because the Center was not equipped to 
handle an emergency.  Shortly thereafter, the claimant avers, 
she came across the Florida Hospital and, seeing indications 
that they had an emergency facility, sought treatment there.  

Applying the law to the facts of this case, the Board finds 
that payment or reimbursement is warranted under 38 C.F.R. § 
17.1002 because all of the conditions are satisfied.  First, 
the record shows that emergency services were provided in a 
hospital emergency department.  Next, the Board finds that 
the claimant's symptoms were acute symptoms of sufficient 
severity that a prudent layperson could reasonably expect the 
absence of immediate medical attention to result in placing 
her health in serious jeopardy.  She had had chest tightness 
that became severe when bending at work and was then 
accompanied by severe headache and arm numbness.  The claim 
for payment or reimbursement is not for any medical care 
beyond the initial emergency evaluation and treatment.  As 
noted, the treatment records show she was released the day 
following admission, after myocardial infraction was finally 
ruled out, which strongly suggests that movement to VA would 
not have been warranted until it was concluded that she 
indeed did not have a serious problem.  

This case thus hinges on the answer to the question of 
whether a VA or other Federal facility/provider was feasibly 
available.  The Orlando VA Healthcare Center is located on 
the east side of Orlando; the Florida Hospital in Apopka is 
on the west side.  Indeed, the claimant avers that she was 
enroute from her workplace in Apopka to the Orlando facility.  
However, the Board finds that the Orlando VA Healthcare 
Center was not feasibly available in light of the advice 
given her by that facility over the telephone, and when 
considered in conjunction with the severity and type of her 
symptoms.  The Board recognizes that the VAMC in Tampa, which 
originally adjudicated this claim, determined that a VA 
facility was feasibly available.  However, it is unclear 
that, at the time of that adjudication in September 2003, 
VAMC Tampa had knowledge of the veteran's averments that she 
was told by the Orlando VA Healthcare Center to seek 
treatment in an emergency facility.  Moreover, the original 
adjudicator did not have access to evidence submitted by the 
claimant in March 2004, a copy of her cell phone bill that 
shows three calls made from her cell phone to a VA Center in 
a seven-minute period, the last of which was just eight 
minutes before her arrival at the Florida Hospital Emergency 
Room, as documented by their treatment records.  
Additionally, while the VAMC found that, because her chest 
pain had begun the day before, there was time for her to go 
to a VA facility, no consideration was given to her report 
that the pain worsened with bending at work and then was 
accompanied by additional symptoms.  With resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
her claim should be granted.  All of the conditions of 38 
C.F.R. § 17.1002 for payment or reimbursement have been 
satisfied.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses for private hospitalization on May 22 and 
May 23, 2003, at the Florida Hospital, is granted, subject to 
the law and regulations governing the payment of monetary 
benefits, including the limitations of payment established by 
38 C.F.R. § 17.1005.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


